After Remand from the Alabama Supreme Court

FRY, Judge.
Pursuant to the Alabama Supreme Court’s decision in Ex parte Walker, 800 So.2d 135 (Ala.2000), the judgment as it relates to Walker’s claim alleging ineffective assistance of appellate counsel is due to be reversed and the cause is remanded to the trial court for proceedings consistent with that opinion. On remand, the circuit court may conduct such further proceedings or take such evidence as it deems necessary. The circuit court shall take all necessary action to see that the circuit clerk makes due return to this Court at the earliest possible time and within 56 days of the release of this opinion. The return to remand shall include the circuit court’s written order and a transcript of the remand proceedings conducted by the circuit court.
REVERSED AND REMANDED WITH DIRECTIONS. 
LONG, P.J., and McMILLAN, COBB, and BASCHAB, JJ., concur.